Exhibit 10.46

SEPARATION OF EMPLOYMENT AGREEMENT

AND

GENERAL RELEASE

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made of this 25th day of July, 2008 by and between PharMerica Corporation (the
“Company”) and Janice Rutkowski (the “Executive”).

WHEREAS, Executive is employed as the Chief Clinical Officer of the Company;

WHEREAS, Executive and Company entered into an Employment Agreement which was
effective August 1, 2007 (the “Employment Agreement”) which provides for certain
severance benefits in the event that Executive’s employment is terminated on
account of a reason set forth in the Employment Agreement;

WHEREAS, Executive’s employment will terminate as of August 15, 2008 (the “Date
of Termination”) as a result of the expiration of her Employment Agreement and
mutual decision by the parties to not renew such Employment Agreement; and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in Paragraph 5 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (each, a “Releasee” and collectively, “Releasees”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive ever had, now has, or hereafter may have, whether known
or unknown, or which Executive’s heirs, executors, or administrators may have,
by reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s employment to the date of this Agreement, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship with the Company
and/or its predecessors, subsidiaries or affiliates, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act
(“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the Kentucky Civil Rights Act, and any
other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraph 10 below, Executive represents and affirms that (i) Executive has not
filed or caused to be filed on Executive’s behalf any claim for relief against
the Company or any Releasee and, to the best of Executive’s knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on Executive’s behalf; (ii) Executive has not reported
any improper, unethical or illegal conduct or activities to any supervisor,
manager, department head, human resources representative, agent or other
representative of the Company, to any member of the Company’s legal or
compliance departments, or to the ethics hotline, and has no knowledge of any
such improper, unethical or illegal conduct or activities; and (iii) Executive
will not file, commence, prosecute or participate in any judicial or arbitral
action or proceeding against the Company or any Releasee based upon or arising
out of any act, omission, transaction, occurrence, contract, claim or event
existing or occurring on or before the date of this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

(c) Nothing in the Agreement will be deemed to release the Company from
(i) claims solely to enforce this Agreement, (ii) claims for indemnification
under the Company’s By-Laws, or (iii) claims for payment or reimbursement
pursuant to any employee benefit plan, policy or arrangement of the Company.

2. In consideration of the Company’s agreements as set forth in Paragraph 5
herein, Executive agrees to be bound by the terms of Sections 8 and 9 of the
Employment Agreement.

3. Executive agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ
Executive in the future.

4. Executive further agrees that Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement. The Company agrees that none of its officers,
directors, employees, agents or representatives will disparage or subvert the
Executive, or make any statement reflecting negatively on the Executive,
including, but not limited to, any matters relating to the Executive’s
performance or the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.

5. In consideration for Executive’s agreement as set forth herein, the Company
shall provide the following:

(a) Continued payment of Executive’s current monthly base salary of Twenty-One
Thousand Six Hundred Twenty-Three Dollars and Thirty-Three Cents ($21,623.33)
for twenty-four (24) months after the Date of Termination, with said continued
payments being made pursuant to the Company’s periodic regular payroll dates.

(b) Pursuant to Section 5(a)(1)(iii) of the Employment Agreement, a management
incentive bonus in an amount not to exceed 80% of Executive’s current base
salary (as in effect on the Date of Termination), to be paid on the first
business day at the conclusion of the twenty-four (24) month period after the
Date of Termination.

(c) For the twenty-four (24) month period following the Date of Termination, the
Company will pay on Executive’s behalf any applicable COBRA premium for the
continuation of Executive’s health, prescription, dental and vision benefits, as
well as those benefits for her spouse and dependents, if Executive has elected
such coverage as of the Date of Termination, provided, however, that to the
extent COBRA continuation coverage eligibility expires (unless such expiration
is due to eligibility for other group health insurance or Medicare) before the
end of such twenty-four month period, Executive will receive payment, on an
after-tax basis, of an amount equal to the premium the Company would have
otherwise waived for COBRA coverage. The obligations of the Company to provide
benefits under this Section shall terminate on the date of occurrence of the
first to occur of any of the following, if any of the following should occur
prior to the end of the twenty-four (24) month period: (i) the date of
commencement of eligibility of the Executive under the group health plan of any
other employer or (ii) the date of commencement of eligibility of the Executive
for Medicare benefits.

(d) Receipt of executive level outplacement assistance under the outplacement
assistance program currently maintained by the Company;

(e) Executive shall have one (1) year from her Date of Termination to exercise
her vested options. As of Executive’s Date of Termination, Twenty-Five Percent
(25%) of the option award granted to Executive on August 7, 2007, and covering a
total of 61,606 shares will be vested, Thirty-Three Percent (33%) of the
substitution option award granted to Executive on

 

- 2 -



--------------------------------------------------------------------------------

August 1, 2007 and covering a total of 24,100 shares will be vested, and Fifty
Percent (50%) of the substitute option award granted to Executive on August 1,
2007 and covering a total of 31,990 shares will be vested. The non-vested
portion as of the Date of Termination of each of these option awards, as well as
all outstanding restructured stock awards, will be forfeited as of Executive’s
Date of Termination.

(f) Within thirty (30) days of the Date of Termination, the Company will also
pay to Executive:

(i) Any unpaid base salary through the Date of Termination;

(ii) Any accrued but unused vacation/PTO pay, minus normal withholdings.

(g) The Company will maintain, for no less than six (6) years following the Date
of Termination, directors’ and officers’ liability insurance covering
Executive’s potential liability in connection with her employment by the Company
in amounts and on terms that are commensurate with the coverage provided to its
active officers and directors of the Company.

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company, Executive would only have been entitled to the payments provided in the
Company’s standard severance pay plan for employees.

7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company and, further, that this Agreement
supersedes any employment agreement, including but not limited to the Employment
Agreement, or offer letter Executive has with the Company, and any and all prior
agreements or understandings, whether written or oral, between the parties shall
remain in full force and effect to the extent not inconsistent with this
Agreement, and further, that, except as set forth expressly herein, no promises
or representations have been made to Executive in connection with the
termination of Executive’s employment agreement or offer letter with the
Company, or the terms of this Agreement.

8. Executive agrees not to disclose the terms of this Agreement to anyone,
except Executive’s spouse, attorney and, as necessary, tax/financial advisor.
Likewise, the Company agrees that the terms of this Agreement will not be
disclosed except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by law. It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

9. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all beepers,
credit cards, cellular telephone equipment, business cards and computers. As of
the Date of Termination, the Company will make arrangements to remove, terminate
or transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

 

- 3 -



--------------------------------------------------------------------------------

10. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s General
Counsel or Human Resources Director; or (iii) filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud, or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

12. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Kentucky.

15. Executive certifies and acknowledges as follows:

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and everyone of its
affiliated entities from any legal action arising out of Executive’s employment
relationship with the Company and the termination of that employment
relationship;

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to Executive and which Executive acknowledges is in
addition to any other benefits to which Executive is otherwise entitled;

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Executive with a period of twenty-one
(21) days within which to consider this Agreement, and that Executive has signed
on the date indicated below after concluding that this Agreement is satisfactory
to Executive; and

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

- 4 -



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this 25th day
of July, 2008.

 

/s/ Janice Rutkowski

      Witness:   

/s/ Charlotte B. Kennerly

Janice Rutkowski                  

Charlotte B. Kennerly

            Printed Name PHARMERICA CORPORATION          By:   

/s/ Anthony Hernandez

      Witness:   

/s/ Thomas A. Caneris

Name:   

Anthony Hernandez

        

Thomas A. Caneris

            Printed Name Title:   

S.V.P.     H.R.

        

 

- 5 -